Title: To George Washington from Giuseppe Ceracchi, 4 May 1795
From: Ceracchi, Giuseppe
To: Washington, George


          
            Philadelphia 12. o clock post meridion the 4. May 1795.
            Sir
          
          I have been just aquented that the notes of invitation for the general meeting been send by Mr Bingham without any signature, the Gentilmen which recceived them where offended and not willing to attend.
          If you was to approve it Sir another meeting ought to be called by, and in the names of the five Manegers, as a wright, with publiching in the news papers, an article addressed to the public,

inviting all persons attached to National honour to attend, then in such meeting it will be fearley [fairly] felt the public polse, and not the privat oppinon of tow [two] or three mal intentioned persons as I belive it was the case lately; but as long as the plan of suscription it is kept in sicret, the plot which is now hither ageinst the Trionfe of Liberty and the success of the Federal City, will succede with there wiles machinations to distroy it.
          Your othority allon Sir may obtaine this, which it is certenly the most convinient stap to be taken.
          The rappresenting the National Glory, it most be brought before the Nation and not to be kept in consilment.
          While I am most respectfully devoted to your Graet Name, which shall never sease to be Grand in spite of hanvie [envy], I asck a Thosnd pardon for this trouble Your Most obt and Most Hmble Sert.
          
            Jos. Ceracchi
          
        